Case 1:19-cv-00007-DKW-RT Document 99 Filed 09/24/20 Page 1 of 4   PageID #: 935




 McCORRISTON MILLER MUKAI MacKINNON LLP

 RANDALL K. SCHMITT              #3752-0
 JAIME H. TOKIOKA                #10819-0
                         th
 Five Waterfront Plaza, 4 Floor
 500 Ala Moana Boulevard
 Honolulu, Hawaiʻi 96813
 Telephone: (808) 529-7300
 Facsimile: (808) 524-8293
 E-mail: schmitt@m4law.com; jht@m4law.com

 Attorneys for Plaintiffs
 HANS FRANKE and LOUISE FRANKE


                 IN THE UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF HAWAI‘I

  HANS FRANKE, an individual; and  )     CIVIL NO. 19-00007 DKW-RT
  LOUISE FRANKE, an individual,    )
                                   )     ORDER GRANTING IN PART AND
              Plaintiffs,          )     DENYING IN PART PLAINTIFFS’
                                   )     MOTION TO STRIKE WENDELL F.
  vs.                              )     BROOKS, JR., ON BEHALF OF
                                   )     DEFENDANTS AND
  JULIA A. YATES, an individual;   )     COUNTERCLAIM PLAINTIFFS
  DENNIS YATES, an individual; CRC )     JULIA A. YATES AND DENNIS
  II, INC. FKA CLARK REALTY        )     YATES AS FIRST IDENTIFIED IN
  CORPORATION, a Hawaiʻi           )     THEIR FIRST SUPPLEMENTAL
  Corporation; Does 1 through 50,  )     INITIAL DISCLOSURES [DKT. 86]
  inclusive,                       )
                                   )
              Defendants.          )     Trial Date: March 29, 2021
                                   )     Judge: Honorable Derrick K. Watson
                                   )




 413969.1
Case 1:19-cv-00007-DKW-RT Document 99 Filed 09/24/20 Page 2 of 4           PageID #: 936




            ORDER GRANTING IN PART AND DENYING IN PART
         PLAINTIFFS’ MOTION TO STRIKE WENDELL F. BROOKS, JR.,
      ON BEHALF OF DEFENDANTS AND COUNTERCLAIM PLAINTIFFS
         JULIA A. YATES AND DENNIS YATES AS FIRST IDENTIFIED
      IN THEIR FIRST SUPPLEMENTAL INITIAL DISCLOSURES [DKT. 86]

            On August 5, 2020, Plaintiffs HANS FRANKE and LOUISE FRANKE

 (collectively, “Plaintiffs”) filed a Motion to Strike Wendell F. Brooks, Jr. on

 Behalf of Defendants and Counterclaim Plaintiffs Julia A. Yates and Dennis Yates

 as First Identified in Their First Supplemental Initial Disclosures [Dkt. 86]

 (“Motion”) [Dkt. No. 92].

            On August 26, 2020, Defendants JULIA A. YATES and DENNIS YATES

 (collectively, “Defendants Yates”) filed their Memorandum in Opposition to [Dkt.

 92] Plaintiffs’ Motion to Strike Wendell F. Brooks, Jr. on Behalf of Defendants

 and Counterclaim Plaintiffs Julia A. Yates and Dennis Yates as First Identified in

 Their Supplemental Initial Disclosures [Dkt. 86], Filed on August 5, 2020 [Dkt.

 No. 95]. On August 27, 2020, Defendant CRC II, INC. FKA CLARK REALTY

 CORPORATION (“Defendant CRC II”) filed its Statement of Position on [Dkt.

 92] Plaintiffs’ Motion to Strike Wendell F. Brooks, Jr., on Behalf of Defendants

 and Counterclaim Plaintiffs Julia A. Yates and Dennis Yates as First Identified in

 Their First Supplemental Initial Disclosures [Dkt. 86], Filed on August 5, 2020

 [Dkt. No. 96]. On September 3, 2020, Plaintiffs filed their Reply Memorandum in

 Support of Motion to Strike Wendell F. Brooks, Jr., on Behalf of Defendants and



 413969.1
                                           2
Case 1:19-cv-00007-DKW-RT Document 99 Filed 09/24/20 Page 3 of 4           PageID #: 937




 Counterclaim Plaintiffs Julia A. Yates and Dennis Yates as First Identified in Their

 First Supplemental Initial Disclosures [Dkt. 86], Filed on August 5, 2020 [Dkt No.

 97].

            These matters came on for a telephonic hearing on September 17, 2020 at

 9:30 a.m. before the Honorable Rom A. Trader. Attorneys Randall K. Schmitt and

 Jaime H. Tokioka appeared by telephone on behalf of Plaintiffs. Attorneys

 Stephanie E.W. Thompson and Greg H. Takase appeared by telephone on behalf of

 Defendants Yates. Attorneys James Shin and Barron T. Oda appeared by

 telephone on behalf of Defendant CRC II.

            Having considered the written submissions and the arguments of counsel,

 the Motion is GRANTED IN PART and DENIED IN PART as follows:

            1.    Motion is GRANTED with respect to Plaintiffs’ request to strike

 Wendell F. Brooks, Jr. (“Mr. Brooks”) from Defendants and Counter-Claim

 Plaintiffs Julia A. Yates and Dennis Yates’ First Supplemental Initial Disclosures

 [Dkt. 60], filed on July 16, 2020 [Dkt. No. 86];

            2.    Motion is DENIED without prejudice with respect to Plaintiffs’

 request to limit the scope of Mr. Brooks’ testimony; and

            3.    Motion is DENIED with respect to Plaintiffs’ request to reopen

 Plaintiffs’ expert disclosure deadline to rebut Mr. Brooks’ expert opinions.




 413969.1
                                             3
Case 1:19-cv-00007-DKW-RT Document 99 Filed 09/24/20 Page 4 of 4       PageID #: 938




            IT IS SO ORDERED.

            DATED: Honolulu, Hawaii, September 24, 2020.




                                  /s/ Rom A. Trader
                                  Rom A. Trader
                                  United States Magistrate Judge




 APPROVED AS TO FORM:


 /s/ Greg H. Takase
 STEPHANIE E.W. THOMPSON
 GREG H. TAKASE
 Attorneys for Defendants
 JULIA A. YATES and
 DENNIS YATES


 /s/ James Shin
 JAMES SHIN
 BARRON T. ODA
 Attorneys for Defendant
 CRC II, INC. FKA CLARK REALTY CORPORATION




 __________________________________________________________________
 Civ. No. 19-00007 DKW-RT; Franke, et al. v. Yates, et al.; Order Granting in Part
 and Denying in Part Plaintiffs’ Motion to Strike Wendell F. Brooks, Jr. on Behalf
 of Defendants and Counterclaim Plaintiffs Julia A. Yates and Dennis Yates as First
 Identified in Their First Supplemental Initial Disclosures [Dkt. 86]

 413969.1
                                           4
